—In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated January 20, 1994, as granted those branches of the plaintiff’s motion which were for summary judgment as to the causes of action alleging intentional infliction of emotional distress.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Underwood at the Supreme Court. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.